DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 15 is objected to because of the following informalities:  Amended Claim 15 includes the phrase “of of Formula (I)” in line 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 includes the phrase “the PEG”.  It is unclear if this phrase is referring to the PEG portion of the PEG lipid recited in Claim 15, or if the claim requires an additional PEG having the indicated molecular weight.  Therefore, the full metes and bounds of Claim 21 cannot be determined.


Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15, 21, 25, 27, 29, 31, 45, 51, 53-59, and 62-64 are rejected under 35 U.S.C. 103 as being unpatentable over Emmanuel et al. (US 2012/0294944) in view of Kaczmarek et al. (Angew. Chem. Int. Ed., 2016, vol. 55, no. 44, p. 13808-13182 and Supporting Information, p. 1-21; cited in prior Office action).  
Regarding Claims 15 and 27, Emanuel teaches compositions for extended release of a nucleic acid agent (Abstract).  The compositions include a lipid-based matrix comprising a biocompatible polymer (p. 1, [0021]).  The ratio of lipids to polymer may be between 1.5:1 and 5:1 (p. 15, [0172]).  The lipid portion of the matrix composition may include a PEG-modified lipid in amounts of up to 10 mol% (p. 10, [0130] - p. 11, [0131]); at least 30% of a phospholipid such as phosphatidylcholine (p. 7, [0099]); and 10-40% of a steroid (p. 8, [0106]-[0109]).  
This indicates a molar ratio of 4.5 mol% or more of phospholipid; 0.15-200 mol% of a steroid; and 50 mol% or less of PEG-modified lipid relative to the polymer.  These ranges overlap the claimed ranges.  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05(I).
A wide range of polymers are suitable for use as the biocompatible polymer (p. 3, [0031]).  Emanuel does not teach a polymer of Formula (I) as claimed.
In the same field of endeavor, Kaczmarek teaches polymer-lipid nanoparticles for systemic delivery of mRNA to the lungs (Title).  The synthetic nanoparticle vectors include poly(beta-amino esters) (PBAEs) (Abstract).  Synthesis of a representative PBAE is shown in the supporting information at page 3:

    PNG
    media_image1.png
    324
    586
    media_image1.png
    Greyscale

The polymer comprised the following two repeat units (supporting information, p. 11-12):

    PNG
    media_image2.png
    169
    460
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    235
    461
    media_image3.png
    Greyscale

The polymer had a molecular weight of 2,376 and an average repeat unit molecular weight of 643.22 (supporting information, p. 11-12), indicating a polymer according to the formula above where n is approximately 4.  
This corresponds to a polymer according to the claimed formula (I) where n=5; R=hydrogen; A1 is -N(R1)- where R1 is unsubstituted C12 alkyl; A2 is -N(R2)- where R2 is unsubstituted heteroaliphatic; and B is substituted aryl.  
The terminal groups represented by Kaczmarek’s R’ group have the following structure (supporting information, page 3):

    PNG
    media_image4.png
    82
    326
    media_image4.png
    Greyscale

This structure can be expanded as follows to demonstrate its similarity to the claimed formula (5):

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

The bracketed portion of this terminal structure reads on the claimed formula (5).  
Kaczmarek further teaches polymer-lipid formulations comprising the polymer illustrated above and a nucleic acid (i.e. a polynucleotide) (Abstract).  The formulations include a polyethylene glycol-modified lipid (PEG-lipid) (p. 13808, second paragraph).  Kaczmarek does not teach a phospholipid as claimed.
Kaczmarek’s PBAEs are biocompatible as evidenced by their use in vivo (Abstract); demonstrate improved serum stability in lipid-based nanoparticle formulations (p. 13810, last paragraph); and are more generally shown to be suitable biocompatible polymers for use in lipid-based delivery systems for nucleic acid therapeutics.
It would have been obvious to one of ordinary skill in the art at the time of filing to select Kaczmarek’s PBAEs for use as the biocompatible polymer component of Emanuel’s composition to take advantage of their demonstrated serum stability and because they are recognized by the prior art as being suitable for use in this capacity.  It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.  Modification in this way reads on Claims 15 and 27.
Regarding Claim 21, the PEG portion of Emanuel’s PEG lipid has a Mw of 500-5,000 (p. 10, [0130]).
Regarding Claim 25, as indicated above, Emanuel teaches toward 50 mol% or less of PEG-modified lipid relative to the polymer.  This overlaps the claimed range of 1-5 mol%.  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05(I).
Regarding Claim 28, as indicated above, Emanuel teaches toward 10-40% of a steroid.  This overlaps the claimed range of 1-50 mol%.
Regarding Claim 31, as indicated above, Emanuel teaches toward 4.5 mol% or more of phospholipid.  This range encompasses the claimed range of about 20 mol%.
Regarding Claims 45 and 55, Emanuel is silent with respect to a suitable N/P ratio range.  However, Kaczmarek demonstrates that a N/P ratio of 57 is suitable for nanoparticles comprising a nucleic acid and the PBAE described above.
Regarding Claim 51, Emanuel teaches a pharmaceutical composition (p. 4, [0042]).
Regarding Claim 53, Emanuel teaches administering the composition described above to a host or introducing the composition into target cells (p. 18, [0218]). This reads on exposing a cell to the composition applied above.
Regarding Claim 54, Emanuel teaches using the composition described above to inhibit viral replication and to inhibit expression of target genes of tumor cells (p. 18, [0219]-[0220]).  This is accomplished by administering an effective amount to a host (p. 18, [0218]).  This reads on the claimed method.
Regarding Claims 56-58, Emanuel’s composition may include DNA and/or RNA such as mRNA, miRNA, siRNA, dsRNA, shRNA, and antisense RNA (p. 3, [0025]; p. 12, [0143], [0145], [0149]; p. 13, [0150]).
Regarding Claim 59, Emanuel’s examples illustrate the use of a single strand DNA oligonucleotide encoded for a synthetic peptide (p. 19, [0240]; p. 20, Sequence Listing).
Regarding Claims 62 and 63, Emanuel teaches particles having a size of 500-2,000 nm (p. 15, [0182]).  This range encompasses particle sizes which read on a nanoparticle.
Regarding Claim 64, the composition is in injectable form (p. 15, [0178]).  This reads on a composition formulated for intravenous administration.

Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Emanuel in view of Kaczmarek as applied to Claims 15 and 59 above, further in view of Anderson et al. (US 2004/0071654; cited in Applicant’s IDS).
Regarding Claim 60, Emanuel and Kaczmarek remain as applied to Claims 15 and 59 above.  Emanuel generally teaches a wide range of therapeutic applications for the compositions described above (p. 18, [0218]-[0222]), and includes examples using a polynucleotide encoding for a synthetic primer peptide (p. 19, [0240]; p. 20, Sequence Listing).  Neither Emanuel nor Kaczmarek specifically disclose a polynucleotide which encodes for an antigen.
In the same field of endeavor, Anderson teaches PBAEs used for the delivery of polynucleotides (Abstract).  Suitable polynucleotides may encode for a protein or peptide such as an antigen (p. 21, [0136]).
It would have been obvious to one of ordinary skill in the art at the time of filing to select a polynucleotide encoding for an antigen when modifying Emanuel in view of Kaczmarek, as Anderson demonstrates such polynucleotides to be suitable for use in combination with PBAE-based delivery systems including polymers similar to those taught by Kaczmarek.  It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.

Claim 61 is rejected under 35 U.S.C. 103 as being unpatentable over Emanuel in view of Kaczmarek as applied to Claim 15 above, further in view of Zugates et al. (US 2008/0242626; cited in prior Office action).
Regarding Claim 61, Emanuel and Kaczmarek remain as applied to Claim 15 above.  The cited references do not teach a D group having the claimed structure.  
In the same field of endeavor, Zugates teaches end-modified poly(beta-amino esters) (Abstract).  The polymers may have the following formula (p. 2, [0009]):

    PNG
    media_image6.png
    94
    622
    media_image6.png
    Greyscale

The structures -X-R3 and -X-R4 correspond to the claimed variable D.  X may be NH (p. 12, [0098]).  Polymers terminated with primary diamine molecules proved to be most effective at condensing and binding DNA, whereas polymers terminated with more hydrophilic ethylene glycol-containing amines showed weaker DNA binding ability (p. 31, [0171]).  This improvement is observed for terminal groups derived from primary diamines of the general formula H2N-(CH2)x-NH2 where x=2-11, while the hydrophilic ethylene glycol-containing amines showing weaker binding included products based on diamine 122 (Fig. 1A, 1B, 1C; p. 31, [0171]) which is identical to the diamine used to introduce end groups into Kaczmarek’s PEBA (see, e.g., p. 13809, Fig. 1, End-Capping Amine 122).  The group of diamines included in the formula H2N-(CH2)x-NH2 where x=2-11 includes 1,3-propanediamine (x=3), which will contribute an end group having the structure required by Claim 61.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Emanuel in view of Kaczmarek as applied above, and further in view of Zugates to substitute the hydrophilic ethylene glycol-containing amine end groups in Kaczmarek’s PEBA with end groups derived from 1,3-propanediamine.  Zugates demonstrates that this modification will result in stronger polynucleotide binding ability.  Modification in this way reads on Claim 61.

Response to Arguments

The Applicant’s arguments regarding the previous grounds of rejection under 35 U.S.C. 102 and 103 have been fully considered and are persuasive in view of the amended claims.  However, upon further consideration, new grounds of rejection are made as set forth above.
The Applicant’s arguments with respect to unexpected results are relevant to the new grounds of rejection under 35 U.S.C. 103.  The Applicant argues that the Applicants have discovered the unexpected importance of lipid ratios which could not be predicted based on the cited prior art (i.e. Emanuel, Kaczmarek, and Zugates).  The Applicant cites paragraph [0109] of the application as showing a multiple order of magnitude increase in potency of mRNA delivery in vivo; Figs. 7A-7D as showing that compositions comprising 35 or 50 mol% of DOPE as a phospholipid generally provide lower radiance than those comprising 20 mol% DOPE; Table 3 and paragraphs [0228] and [0232] as showing that 20 mol% phospholipid is “near optimum”; and paragraphs [0011] and [0197] as showing that optimizing the amount of PEG lipid improves transfection.
Paragraph [0109] of the specification includes an assertion of a multiple order-of-magnitude increase in potency of mRNA delivery in vivo without any data to support the assertion.  To be of probative value, any objective evidence should be supported by factual evidence.  The Applicant has provided no such evidence to support the assertion made in paragraph [0109] of the specification.  Therefore, this assertion cannot be relied upon to establish non-obviousness of the claimed invention.
According to the Applicant’s remarks, Figs, 7A-7D illustrate results for compositions comprising either 35 or 50 mol% of DOPE as a phospholipid compared to compositions containing 20 mol% DOPE.  The claims are open to virtually any phospholipid present in amounts of “up to 20 mol%”, i.e. 0-20 mol%.  Figs. 7A-7D include a single data point within this numerical range, and a single species of phospholipid.  
Whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  The compositions described in Figs. 7A-7D are not reasonably commensurate in scope with at least the claimed phospholipid and therefore cannot be relied upon to establish non-obviousness.
According to the Applicant’s remarks, Table 3 and paragraphs [0228] and [0232] illustrate that 20 mol% phospholipid is “near optimum” and that a screening showed a strong positive correlation between DOPE mol% and efficacy for amounts of 0-20 mol%.
Each of the formulations discussed in Table 3, [0228], and [0232] appear to include a single PEG-lipid and a single phospholipid.  It is not clear whether a polymer of Formula (I) is present, nor is it clear whether a polynucleotide is present.  Therefore, it is not clear whether these formulations fall within the scope of the claims.
In addition, these portions of the specification appear to refer to modeling experiments carried out using JMP Pro 12 software.  It does not appear that the composition described in these portions of the specification were actually formed and tested, but rather that results or properties associated with these compositions were predicted by modeling software.  
As indicated above, objective evidence of nonobviousness must be commensurate in scope with the claims.  The formulations discussed in Table 3 and paragraphs [0228] and [0232] do not appear to be reasonably commensurate in scope with the claims, and the real-world significance of the computer-based modeling experiments is unclear.  Therefore, Table 3 and paragraphs [0228] and [0232] are not sufficient to establish non-obviousness of the claimed invention, even when considered in combination with the other portions of the specification cited by the Applicant.



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762